

116 SRES 605 IS: Providing for sufficient time for legislation to be read.
U.S. Senate
2020-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 605IN THE SENATE OF THE UNITED STATESJune 3, 2020Mr. Paul submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONProviding for sufficient time for legislation to be read.1.Time for reading of legislation(a)In generalIt shall not be in order for the Senate to consider any bill, resolution, message, conference report, amendment between the Houses, amendment, treaty, or other measure or matter until 1 session day has passed since introduction for every 20 pages included in the measure or matter in the usual form plus 1 session day for any number of remaining pages less than 20 in the usual form.(b)Point of order(1)In generalAny Senator may raise a point of order that consideration of any bill, resolution, message, conference report, amendment, treaty, or other measure or matter is not in order under subsection (a). A motion to table the point of order shall not be in order.(2)WaiverParagraph (1) may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. All motions to waive under this paragraph shall be debatable collectively for not to exceed 3 hours equally divided between the Senator raising the point of order and the Senator moving to waive the point of order or their designees. A motion to waive the point of order shall not be amendable.(c)Constitutional authorityThis resolution is adopted pursuant to the power granted to each House of Congress to determine the Rules of its Proceedings in article I, section 5, clause 2 of the Constitution of the United States.